This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0079
                                   A14-0636
                                   A14-1257
                                   A14-1445

                          Jerrod Matthew Brown, petitioner,
                                    Respondent,

                                         vs.

                                Amanda Marie Spoden,
                              n/k/a Amanda Vinkemeier,
                                     Appellant.

                                 Filed April 6, 2015
                                      Affirmed
                                  Johnson, Judge

                            Stearns County District Court
                               File No. 73-FA-07-813

John B. Biglow, Law Offices of John B. Biglow, Minneapolis, Minnesota (for
respondent)

Amanda Vinkemeier, Victoria, Minnesota (pro se appellant)

      Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and

Larkin, Judge.

                       UNPUBLISHED OPINION

JOHNSON, Judge

      Amanda Vinkemeier (formerly known as Amanda Marie Spoden) appeals from

four district court orders related to a teen-aged boy, custody of whom she shares with
Jerrod Michael Brown. We conclude that the district court did not err in any of the

challenged rulings and, therefore, affirm.

                                         FACTS

       Vinkemeier and Brown had a relationship from which one child was born, A.B.,

who now is 13 years old and in the seventh grade. In 2007, the parties stipulated to a

parenting agreement, which the district court adopted in an order and judgment. The

stipulated parenting agreement provided that Vinkemeier and Brown would share joint

legal and physical custody of A.B. The stipulated parenting agreement also resolved

other issues, such as details of the parenting schedule and mediation of future conflicts

between the parties, but reserved financial issues for further proceedings.

       In 2012, both Vinkemeier and Brown married their current spouses and relocated

from Stearns County to the Twin Cities, though they chose homes that are approximately

an hour’s drive from each other. They were unable to agree on the school that A.B.

should attend in the Twin Cities. In June 2012, they stipulated that a custody evaluator

would resolve their dispute by recommending a school, and the district court approved

the stipulation. Vinkemeier proposed that A.B. attend a school in the Minnetonka public

school system; Brown proposed that A.B. attend a private school in Minneapolis. The

mediator adopted Vinkemeier’s proposal and recommended that A.B. attend Minnetonka

schools throughout middle school and high school. The parties accepted the mediator’s

recommendation, and A.B. attended school in Minnetonka for the 2012-2013 school year.

       In June 2013, Brown moved for, among other things, an order directing the parties

to enroll A.B. in the private school in Minneapolis that he previously had proposed.


                                             2
Vinkemeier opposed the motion. The district court held an evidentiary hearing on three

days in June and July 2013. The court heard testimony from Brown, Vinkemeier, family

members, friends, and three experts. In August 2013, the district court granted Brown’s

motion with respect to the selection of a school and ordered the parties to register A.B. at

the private school in Minneapolis.       Neither party appealed from the district court’s

August 2013 order.

         The parties subsequently raised various issues with the district court, which issued

orders in November 2013, January 2014, June 2014, and August 2014. Vinkemeier filed

a separate notice of appeal from each of those four orders, which are described below.

This court consolidated the appeals.

                                       DECISION

                                 I. November 2013 Order

A.       Modification of Child Support

         The district court granted Brown’s motion to modify his child-support obligation

by reducing it from $850 to $476 per month. Vinkemeier argues that the district court

erred for several reasons. This court applies an abuse-of-discretion standard of review to

an order modifying child support. Haefele v. Haefele, 837 N.W.2d 703, 708 (Minn.

2013).

         Brown argued to the district court that his income from several part-time jobs

should be excluded from his gross income for purposes of child support because he

started the part-time job only to pay down debts and to fund A.B.’s private-school tuition.

The district court agreed.


                                              3
       Vinkemeier first contends that the district court erred by not including Brown’s

part-time income in the child-support calculation. A district court may exclude a party’s

part-time income from his or her gross income for purposes of determining child support

if several requirements are satisfied: the district court sets child support at the

presumptive guidelines obligation based on the remaining gross income, the party started

the part-time employment after the petition for dissolution or custody, the part-time

employment increases the party’s working hours and is not a condition of full-time

employment, the part-time work is paid hourly, and the party has not started the part-time

work in order to affect his or her child-support obligation. Minn. Stat. § 518A.29(b)

(2014). In this case, the district court found that Brown’s part-time income met each of

the statutory requirements. Vinkemeier has not identified any evidence in the record that

contradicts the district court’s findings on that issue. Furthermore, we have reviewed the

parties’ submissions to the district court and do not find any evidence that contradicts the

district court’s findings. Thus, the district court did not abuse its discretion by excluding

Brown’s part-time income from its child-support calculation.

       Vinkemeier also contends that the district court erred by omitting her child-care

expenses from its calculation.       In a supplemental response to Brown’s motion,

Vinkemeier stated that her out-of-pocket child-care costs were not yet determined. She

asked the district court to reserve ruling concerning child support until she determined

those costs. The district court proceeded to rule on Brown’s motion without waiting for

Vinkemeier to offer additional evidence. Vinkemeier did not later move to reopen the

issue of child support. Her appellate brief does not indicate that she made any effort to


                                             4
determine her child-care costs. Thus, the district court did not abuse its discretion by

ruling on Brown’s motion without waiting for Vinkemeier to provide additional evidence

of her child-care costs.

       Vinkemeier also contends that the district court erred by dividing medical

expenses between the parties according to the child-support guidelines. In her district

court memorandum, she argued that the district court should do exactly that: calculate

medical and dental expenses according to the child-support guidelines. She now argues

that the district court should have obligated Brown to pay all medical expenses because

he has the authority to choose the health plan and the deductible level. Because she

failed to present that argument to the district court, she has failed to preserve the

argument for appeal. See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988).

       Vinkemeier contends further that the district court erred by granting Brown’s

request that the parties alternate years in claiming A.B. as a dependent for tax purposes.

Vinkemeier did not oppose this part of Brown’s motion in the district court. Again,

because Vinkemeier failed to present this argument to the district court, she has failed to

preserve it for appeal. See id.

       In sum, the district court did not err by granting Brown’s motion to modify his

child-support obligation.

B.     Attorney Fees

       The district court denied both parties’ requests for conduct-based attorney fees and

denied Vinkemeier’s request for need-based attorney fees. Vinkemeier argues that the

district court erred by denying her request for need-based attorney fees.


                                             5
       A district court shall award need-based attorney fees in a family law proceeding if

it finds

                     (1)    that the fees are necessary for the good faith
              assertion of the party’s rights in the proceeding and will not
              contribute unnecessarily to the length and expense of the
              proceeding;

                     (2)   that the party from whom fees, costs, and
              disbursements are sought has the means to pay them; and

                     (3)   that the party to whom fees, costs, and
              disbursements are awarded does not have the means to pay
              them.

Minn. Stat. § 518.14, subd. 1 (2014). The resolution of a motion for attorney fees under

this section “rests almost entirely within the discretion of the trial court and will not be

disturbed absent a clear abuse of discretion.” Schallinger v. Schallinger, 699 N.W.2d 15,

24 (Minn. App. 2005) (quotation omitted), review denied (Minn. Sept. 28, 2005).

       The district court reasoned that Vinkemeier had failed to satisfy the second

requirement in the statute based on its finding that Brown “lacks the capacity to assume

[Vinkemeier’s] legal fees in addition to his own fees and tuition expenses.”             In

challenging the district court’s ruling, Vinkemeier does not identify any evidence in the

record that is contrary to the district court’s finding concerning Brown’s means of paying

her attorney fees. She refers only to her own inability to pay her attorney fees. The

district court’s decision appears rational and logical in light of the fact that Brown had

assumed full responsibility for A.B.’s private-school tuition of $16,000.

       Thus, the district court did not abuse its discretion by denying Vinkemeier’s

request for need-based attorney fees.


                                             6
                                II. February 2014 Order

       The district court granted Brown’s motion to modify parenting time and the

designation of decisionmaking responsibilities for A.B.’s therapy and extracurricular

activities.

       Brown argued to the district court that it is in A.B.’s best interests to reside with

him during each school week because Vinkemeier had not complied with the requirement

of the August 2013 order that she cooperate with a child psychologist and had not

supported A.B.’s transition to the private school, which resulted in his performing poorly

in school and missing extracurricular activities while residing in Vinkemeier’s home.

Vinkemeier responded that she could not afford the agreed-upon therapy and did not

agree with the therapists’ recommendations.

       The district court found that Vinkemeier’s “non-compliance [with the August

2013 order] is willful and based upon her inability to understand and accept the reasons

for the Court’s school choice decision.” The district court also found that Vinkemeier’s

behavior “has made [A.B.]’s transition to [the private school] far more difficult than it

otherwise would have been, has negatively impacted his academic performance and has

deprived [A.B.] of the opportunity to fully participate in beneficial extracurricular

activities.” The district court granted Brown’s motion to modify parenting time and

ordered that A.B. reside with Brown on school days.            The district court granted

Vinkemeier parenting time for two-thirds of the summer. As a result of these provisions,

Brown’s parenting time increased to 62%. The district court also granted Brown’s




                                              7
motion to modify decisionmaking responsibilities for matters of therapy and

extracurricular activities, regardless whether Vinkemeier consents.

       Vinkemeier contends that the district court erred by modifying parenting time so

that A.B. lives with Brown during the school week. The district court had the authority

to modify parenting time and decisionmaking responsibilities based on a statute that

provides, “If modification would serve the best interests of the child, the court shall

modify the decision-making provisions of a parenting plan or an order granting or

denying parenting time . . . .” Minn. Stat. § 518.175, subd. 5(a) (2014). This court

applies an abuse-of-discretion standard of review to an order modifying parenting time.

Dahl v. Dahl, 765 N.W.2d 118, 123 (Minn. App. 2009).

       Vinkemeier contends that the district court erred because Brown’s affidavits

contain statements that are untrue.      The district court held a hearing at which it

questioned Vinkemeier about Brown’s allegations and gave her an opportunity to present

and explain her position. The district court found that Vinkemeier had failed to ensure

that A.B. had a good attendance record and was adequately prepared for school while in

her care. Vinkemeier does not identify any evidence in the record that contradicts the

district court’s findings. The district court’s findings support its conclusion that it is in

A.B.’s best interest to reside with Brown during the school week.

       Vinkemeier also contends that the district court erred by granting Brown

decisionmaking responsibilities for therapy and extracurricular activities, but she refers

only to events that have occurred since the February 2014 order. These facts lie outside

the record on appeal and are beyond our scope of review. See Minn. R. Civ. App. P.


                                             8
110.01; Brodsky v. Brodsky, 733 N.W.2d 471, 479 (Minn. App. 2007). Vinkemeier

contends further that the district court erred by requiring the parties to communicate by e-

mail. The district court explained during the hearing why e-mail communications are

preferable. The district court did not abuse its discretion by requiring the parties to

communicate by e-mail. See Dahl, 765 N.W.2d at 123.

       Thus, the district court did not abuse its discretion by modifying parenting time

and decisionmaking responsibilities for extracurricular activities and therapy.

                                  III. July 2014 Order

       The district court granted Brown’s motion to modify child support to reflect

Brown’s increased parenting time by imposing a $306 per month child-support obligation

on Vinkemeier. The district court also ordered that Vinkemeier should be responsible for

the outstanding costs of busing A.B. between her home and school for the 2013-2014

school year pursuant to the August 2013 order. Vinkemeier argues that the district court

erred in both respects.

       Brown argued to the district court that Vinkemeier should be ordered to pay child

support in accordance with the child-support guidelines. The district court found that

Brown’s increased parenting time was a substantial change in circumstances that

warrants a modification of child support. See Minn. Stat. 518A.39, subd. 2(a) (2014).

Vinkemeier does not challenge that part of the district court’s ruling. The district court

also found that Vinkemeier had voluntarily quit her job and, thus, imputed income to her

in the amount that she had been earning before she quit. Specifically, the district court

found that Vinkemeier’s unemployment was voluntary because she decided to quit her


                                             9
job in order to work full time on her pending appeals. Vinkemeier does not challenge the

district court’s finding that her unemployment is voluntary. She merely challenges the

amount of income imputed to her, noting that it is “higher than I was previously making

as a salary.”

       If a district court determines that a parent is voluntarily unemployed, it must

calculate child support based on that parent’s potential income. Minn. Stat. § 518A.32,

subd. 1 (2014). The court may determine a parent’s potential income based on the

parent’s “recent work history.” Id., subd. 2(1). That is the method the district court used

in this case. In her memorandum responding to one of Brown’s previous motions,

Vinkemeier stated that her monthly income was $2,409. The district court imputed

income of $2,421, which is nearly the same amount. Thus, the district court did not

clearly err in its findings of fact and did not abuse its discretion by modifying child

support.

       Vinkemeier also contends that the district court erred by making her responsible

for the expenses of busing A.B. to and from school when he resides with her. She notes

that Brown had previously stated that he could afford all costs associated with the private

school.    But the district court did not previously determine that Brown should be

responsible for all busing expenses. In its August 2013 order, the district court expressly

reserved “[i]ssues regarding the parties’ contribution toward fees and school expenses

over and above tuition.” The district court made Brown responsible only for tuition and

contemplated that both parties would contribute to other expenses. The district court did




                                            10
not abuse its discretion by ordering Vinkemeier to pay the expenses of busing A.B.

between her home and his school.

       Thus, the district court did not err by granting Brown’s motion.

                                 IV. August 2014 Order

       During the summer between A.B.’s sixth-grade and seventh-grade school years,

the district court ruled that A.B. should attend the private school in Minneapolis until he

completes high school, unless otherwise ordered by the court or agreed by the parties.

       Earlier that month, Vinkemeier sent a letter to the district court in which she stated

her intention to enroll A.B. in the Minnetonka public school system for the 2014-2015

school year. She explained that she understood the August 2013 order, which provided

that A.B. would attend the private school in Minneapolis, to apply only to the 2013-2014

school year but not to future years. Brown filed an objection to Vinkemeier’s letter. The

district court promptly issued an order stating that “the purpose of the proceedings and

the resulting Findings and Order [in August 2013] were clearly intended to resolve the

school choice issue through [A.B.]’s completion of high school unless modified by

subsequent order or agreement.”

       Vinkemeier argues that the district court erred in its August 2014 order. As a

general rule, a district court may clarify a prior order only if the prior order is ambiguous.

Palmi v. Palmi, 273 Minn. 97, 102-03, 140 N.W.2d 77, 81 (1966); Suleski v. Rupe, 855

N.W.2d 330, 339 (Minn. App. 2014). If a prior order is unambiguous, a district court

may not clarify it but must enforce it according to its terms. See Mikoda v. Mikoda, 413

N.W.2d 238, 241 (Minn. App. 1987), review denied (Minn. Dec. 22, 1987). A prior


                                             11
order is ambiguous if it “is reasonably susceptible to more than one meaning.” Suleski,

855 N.W.2d at 339 (quoting Trondson v. Janikula, 458 N.W.2d 679, 681 (Minn. 1990)).

This court applies a de novo standard of review to the determination whether a prior order

is ambiguous, and we apply a clear-error standard of review to a district court’s

clarification of its prior order. Id.

       The relevant provision of the August 2013 order states that “the child shall attend

sixth grade, the 2013-14 school year” at the private school in Minneapolis. In its August

2014 order, the district court acknowledged that “the August 2013 order specifically

addressed the school selection for the 2013-2014 school year.” But the district court

explained that “the purpose of the proceedings and the resulting Findings and Order were

clearly intended to resolve the school choice issue through A.B.’s completion of high

school unless modified by subsequent order or agreement.” The district court thus

concluded that its August 2013 order was ambiguous because its meaning was not clear

on the face of the document. We agree with the district court that its August 2013 order

was ambiguous.

       We next must determine whether the district court erred in its clarification of the

prior order. In its August 2014 order, the district court stated that the August 2013 order

had permanently resolved the school choice issue absent a subsequent order or agreement

of the parties. We note that the district court judge who issued the August 2014 order is

the same judge who entered the August 2013 order. Accordingly, “his reading of the

provision is entitled to great weight.” Suleski, 855 N.W.2d at 339 (quotations omitted).

The district court’s resolution of the ambiguous prior order is supported by the record of


                                            12
the prior motion, which included a three-day evidentiary hearing with numerous

witnesses and 86 exhibits.     The district court’s significant investment of time and

resources to decide where A.B. should attend school indicates that the district court

intended to resolve the issue permanently and not decide merely where A.B. should

attend sixth grade. Furthermore, the record reflects that both parties contemplated that

the district court’s ruling would determine A.B.’s school for both middle school and high

school. Brown’s proposed findings of fact and conclusions of law urged the district court

to order that A.B. attend the private school “for the school year 2013-2014 and through

high school.” Similarly, Vinkemeier’s proposed findings of fact and conclusions of law

urged the district court to order that A.B. “continue to attend school in the Minnetonka

School District and will continue to attend school there through middle school and high

school.” Vinkemeier does not identify any evidence or arguments in the record of the

prior motion that support her assertion that the order was intended to apply only to one

school year.

       Thus, the district court did not err in its August 2014 order by clarifying its August

2013 order.

       In conclusion, we note that Vinkemeier appeared pro se in all proceedings after

the November 2013 order, and we commend the district court for going to great lengths

to explain the proceedings to her and to give her an opportunity to present her case.

       Affirmed.




                                             13